Filed 8/25/15 P. v. Viramontes CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B256856

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. Nos. GA086965
          v.                                                         & GA091627)

JOEL VIRAMONTES,

          Defendant and Appellant.



THE COURT:*

          In two appeals that have been consolidated, Joel Viramontes (Viramontes)
challenges the revocation of his probation in case No. GA086965, and his conviction of
misdemeanor battery in case No. GA091627. His appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441 (Wende) raising no issues for us
to consider. On April 10, 2015, we notified Viramontes of his counsel’s brief and gave
him leave to file, within 30 days, a brief or letter setting forth any arguments supporting
his appeal. That time expired, and Viramontes opted not to file a brief or letter. Upon
review of counsel’s Wende brief and the record, we conclude that there are no arguable
issues.


*         ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.
       On August 31, 2012, the Los Angeles County District Attorney filed an
information in case No. GA086965 charging Viramontes with criminal threats (Pen.
Code, § 422, subd. (a)).1 Enhancement allegations averred that he had a prior conviction
of a serious or violent felony within the meaning of section 667, subdivisions (b) through
(i) and section 1170.12, subdivision (a), and he had a prison prior within the meaning of
section 667.5, subdivision (b).
       Viramontes pleaded no contest to the charge and admitted the priors. The trial
court imposed and suspended a sentence of seven years in state prison, and placed
Viramontes on five years’ probation.
       On February 14, 2014, the trial court held a preliminary hearing in case
No. GA091627 with respect to charges that Viramontes had made criminal threats (§ 422,
subd. (a)) and committed misdemeanor battery (§ 242) on October 31, 2013.
Concurrently, the trial court held a probation violation hearing in case No. GA086965.
The evidence showed that Viramontes threatened to stab his nephew Giovanni
Viramontes (Giovanni) and Giovanni’s cousin, Julian Ledesma (Ledesma), and then
head-butted Giovanni in the face.
       Viramontes was held to answer in case No. GA091627, and found in violation of
his probation.
       Two weeks later, the trial court imposed the seven-year prison sentence in case
No. GA086965, and granted him 665 days of credit, including 579 actual days and 86
good-time days. The Los Angeles County District Attorney filed an information in case
No. GA091627 charging Viramontes with criminal threats and misdemeanor battery.
With respect to enhancements, the information alleged that Viramontes had two prior
convictions for serious or violent felonies within the meaning of section 667,
subdivision (d) and section 1170.12, subdivision (b), he had two prior convictions for
serious felonies under section 667, subdivision (a)(1), and he had a prison prior within the
meaning of section 667.5, subdivision (b).

1      All further statutory references are to the Penal Code unless otherwise indicated.

                                             2
       At trial in case No. GA091627, the evidence showed that Viramontes threatened to
stab Giovanni and Ledesma. Soon after, Viramontes head-butted and pushed Giovanni.
The jury found Viramontes not guilty of criminal threats but guilty of misdemeanor
battery. The trial court sentenced Viramontes to 180 days in county jail, to run
concurrently with his seven-year sentence, with 197 days credit, including 99 actual days
and 98 good-time days.
       We are satisfied that Viramontes counsel complied with his responsibilities. We
conclude that Viramontes’ has received adequate and effective appellate review of the
judgments entered against him by virtue of counsel’s compliance with the Wende
procedure, and our review of the record. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123–124.)
       The judgments are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3